Citation Nr: 1434799	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2009, and a transcript of the hearing is of record.  

The Board remanded the issue of entitlement to a TDIU to the RO in June 2011 to obtain a medical opinion on the Veteran's employability.  A VA joints examination was conducted in July 2011.  An opinion on entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2013) was obtained from the Director of VA's Compensation Service in August 2012.   

Because the requested examination and opinion were obtained, there has been substantial compliance with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  The Veteran is service connected for right ankle arthritis, rated as 20 percent disabling, and right knee arthritis, rated as 10 percent disabling; his combined evaluation for compensation is 30 percent.   

2.  The Veteran has completed four years of college; he last worked full time in June 2000 as a city employee.  

3.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.  In this case, the RO sent the Veteran correspondences dated in February 2006 and March 2006, prior to adjudication, which informed him of the requirements needed to warrant TDIU and the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012).  A VA joints examination was conducted in July 2011 and an extraschedular opinion was obtained in August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions are adequate for the TDIU issue adjudicated below, as they provide the relevant medical evidence necessary to decide whether the Veteran warrants TDIU based on extraschedular consideration.  Accordingly, there is adequate medical evidence of record to make a determination on the issue decided on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at his May 2009 Board videoconference hearing by his accredited representative from Disabled American Veterans.  The representative and the VLJ who conducted the hearing asked questions to ascertain the extent of the Veteran's service-connected disabilities and whether the disabilities was severe enough to render the Veteran unemployable.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for TDIU.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

The Veteran has contended that his service-connected right ankle arthritis and right knee arthritis are severe enough to prevent substantially gainful employment.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims file.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

The Veteran is service connected for right ankle arthritis, rated as 20 percent disabling, and right knee arthritis, rated as 10 percent disabling.  His combined evaluation for compensation is 30 percent.   As this rating does not meet the above noted percentage requirements, entitlement to TDIU cannot be assigned under 38 C.F.R. § 4.16(a).  However, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Entitlement to an extraschedular TDIU may be referred in the first instance by the RO for approval by the Under Secretary for Benefits or by the Director of Compensation and Pension Services.

In this case, an opinion was obtained from the Director of Compensation and Pension Services (Director) in August 2012.  Consequently, the Board may now consider the issue without prejudice to the Veteran.

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra.

The Board must now determine whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  According to information received from the Veteran, he completed four years of college.  In addition, he renewed his teaching certificate in 1980 and completed basic computer training classes in 2005.  He also indicated that he has used university text books to continually educate himself from 1966 to the present.  

The Veteran reported that he was last employed as a "city employee" in Downs, Kansas, from May 1990 until June 2000, at which time he was forced to leave his job due to physical disabilities.  His job duties included operating a jackhammer and carrying heavy objects when needed.  He then attempted self-employment as a private tutor, but could not find any clients.  He also attempted to become a part-time teacher in the local school district, but his job search ended in November 2000 after suffering a pulmonary embolism and myocardial infarction.  

In correspondence dated in June 2000, the Mayor of Downs, Kansas, discussed the Veteran's health problems and his "inability to do many of the City jobs he used to be able to do."  The Mayor indicated that the Veteran's inability to move and respond quickly could result in a serious accident involving himself and/or those around him.  The Mayor explained that the Veteran's ankle injury may go out at any time, and that the Veteran required an object in the vicinity to pull himself back up if he fell.  The Mayor stated that the Veteran could no longer perform the duties of his job and should go on disability, as the town had no other jobs to which he could be transferred.  

At the Mayor's request, in October 2000, a private physician issued a statement indicating that the Veteran became too disabled to work on June 30, 2000, due to his pain and difficulty in walking, propensity to fall, and pain in both hands.  However, the physician indicated that the Veteran's ability to perform fulltime work in another occupation was "questionable" due to the degenerative nature of the disease and its spread.  

In October 2000, the Social Security Administration (SSA) found that the Veteran was disabled for purposes of disability benefits from June 30, 2000, due to degenerative arthritis of his bilateral knees, ankles, and hands.  

The Veteran was provided with a VA joints examination in March 2005, at which time range of motion of the right knee was from zero to 95 degrees, with crepitus upon range of motion testing.  Right ankle dorsiflexion was from zero to 5 degrees, while right ankle plantar flexion was from zero to 35 degrees, with some evidence of lateral ankle instability and crepitus.  

The Veteran was provided with another VA joints examination in July 2011.  The examiner noted that the Veteran suffered from massive obesity and did not wish to remove his ankle brace and shoe because he feared he would be unable to get them back on due to extensive swelling in the bilateral lower extremities.  After a limited examination, the examiner opined that it appeared at least as likely as not that the Veteran's right ankle arthritis and right knee arthritis rendered him unable to secure or follow gainful employment.  The examiner explained that the Veteran had not worked in many years and appeared to have degenerative changes and limited mobility of the right ankle and right knee to the point of causing him to fall because of the ankle giving way.  However, the examiner noted that the Veteran also seemed to have other issues which contributed greatly to his disability picture, such as his severe morbid obesity and other medical comorbidities.  Considering the right ankle and right knee, however, the examiner opined that these were to the level of severely interfering with any employability or work where he was required to stand, perform anything repetitive, bend, walk, or go about daily use with any employment due to the extent of right knee and right ankle degenerative disease.  

In June 2012, the RO referred the matter to the Director of Compensation and Pension Services.  In an August 2012 opinion, the Director denied entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  The Director explained that the evidentiary record failed to sufficiently demonstrate that the Veteran's service-connected disabilities alone rendered him unable to secure and follow substantially gainful employment.  Although the clinical evidence documented that the symptomatology associated with the service-connected right ankle and right knee disabilities affected the Veteran's ability to perform occupations involving strenuous physical labor, the Director indicated that the overall record failed to establish that the Veteran was incapable of performing all substantially gainful employment solely due to his service-connected musculoskeletal disabilities.  The Director emphasized that the evidentiary record clearly revealed the Veteran also suffered from severe nonservice-connected disabilities, to include cardiovascular complications, venous disorders, and morbid obesity.  The Director added that the evidence further exhibited that these nonservice-connected disabilities contributed more significantly to his inability to perform gainful employment than his service-connected right ankle and right knee disabilities.  

As noted above, where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the medical evidence of record does not show that the Veteran' service-connected right knee and right ankle arthritis alone result in unemployability.  In addition to the Veteran's right knee and right ankle disabilities, the SSA considered disability (i.e. hand arthritis) other than those for which he is service-connected when awarding the Veteran disability benefits effective June 2000.  In addition, the October 2000 private physician correspondence included nonservice-connected disabilities among the disorders which prevented the Veteran from working.  Although the July 2011 VA examiner opined that the Veteran's service-connected disabilities "at least as likely as not" rendered him unable to secure or follow substantially gainful occupations, he qualified that conclusion by stating that the Veteran's disabilities merely limited him from engaging in occupations which required standing, bending, walking, or repetitive performance.  The examiner did not provide an opinion as to sedentary employment.  The Director also reviewed the evidence and concluded that the Veteran was not unable to secure and follow any gainful occupational by reason of his service-connected disabilities alone, citing the severe nonservice-connected disabilities such as cardiovascular complications, venous disorders, and morbid obesity that impacted his ability to work more so than his service-connected musculoskeletal disorders.  The Board emphasizes that the Veteran has a 4-year college education and has continuously self-educated himself since 1966.  Moreover, the Veteran himself indicated that he was looking for employment as a school teacher in 2000 until his job search was ended prematurely by a pulmonary embolism and myocardial infarction, neither of which is service connected.  

While the record reflects that the Veteran has some occupational impairment resulting from his service-connected right knee and right ankle disorders, as contemplated by his currently assigned disability ratings, the evidence does not establish that they alone preclude all forms of gainful employment.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disabilities, the preponderance of the evidence is against his claim for a TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


